IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-40741
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TRENT ANTHONY GUIDRY

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CR-3-2
                       --------------------
                         December 11, 2002


Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Trent Anthony Guidry appeals from the denial of his motion

for a reduced sentence for his cooperation.   For the first time

on appeal, he argues that this court should enforce a second

agreement between himself and the government.   Except for limited

circumstances, this court has required presentation in the

district court before it will hear a theory of recovery.     See

United States v. Garcia-Pillado, 898 F.2d 36, 39 (5th Cir. 1990).

Because Guidry’s assertion of a second agreement presents a fact-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40741
                                -2-

oriented and new theory of recovery, we decline to consider his

argument.   Accordingly, we AFFIRM the district court's decision.

MOTION TO FILE OUT-OF-TIME REPLY BRIEF GRANTED; AFFIRMED.